DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 4-16, 19, 21, 31, 46 and 49-51 are pending upon entry of amendment filed on 12/15/21.

Claims 1, 2, 4-16, 19, 21, 31, 46 and 49-51 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 12/15/21 and 12/28/21 have been acknowledged.

4.	IN light of Applicant’s amendment to the claims filed on 12/15/21, the objection and rejections of record have been withdrawn.  The currently amended claims limit the cancer to melanoma, colorectal, glioblstoma, renal cell carcinoma, prostate, urothelial or ovarian cancers.

5.	The claim amendment filed on 12/15/21 introduces improper multiple dependency in claim 49.  Claims 6-8, 13-15, 19, 21 and 49 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 49.  See MPEP § 608.01(n).  Accordingly, the claims 6-8, 13-15, 19, 21 and 49 have not been further treated on the merits. 

6.	The following new ground rejections are necessitated by Applicant’s amendment to the claims filed on 12/15/21. Note the claim numbers are amended to reflect the current status of claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 2, 4, 5, 9-12, 31, 46, 50 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,079,917 (of record) in view U.S.Pub 2015/0210769 (of record).

The ‘917 patent teaches treatment methods of various cancers with PP2A inhibitors especially with LB-100 the compound structured in claim 49 of the instant application (Claims, Examples 1-5).  The LB-100 can be combined with HDAC (histone deacetylase) inhibitors (col. 22-23) or inhibit overexpress of N-CoR.    

The ‘917 patent teaches that the compound can be formulated with pharmaceutically acceptable carriers and administering methods (col. 25-26) and the cancers include ovarian, melanoma or lung cancer (claims 1-26).  The ‘917 patent further teaches combination of LB-100 with other anti-cancer drugs (col. 30).  Figures 8-18 have shown reduction of tumors as well as daily/weekly administrations of LB-100 for over 26 days at dose of 1, 2, 5, 10, 50, 100uM (col. 4) readable upon “effective amount” and meets the limitations of claim 1.  Note doxorubicin is used as control (Figs 8-18) and LB-100 showed more effective treatment.



The ‘769 publication teaches the use of PD-1 antibody in cancer therapy.  The therapies allow chemotherapeutic agents including enzyme inhibitors ([0165-169], [518-548]) with dose of 1-40mg/kg ([565]).  The regimen allows PD-1 antibody before, after, or in conjunction with other chemotherapeutic agents ([514-515]) and claims 6-10 are included in this rejection for optimization of the cancer therapy.  Moreover, claims 4-5 are included in this rejection as the PP2A inhibition triggers TCR response resulting activation of T cell.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add immune checkpoint inhibitors such as anti PD/PD-L1 in cancer therapies as taught by the ‘769 publications into the cancer therapy taught by the ‘917 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of immune checkpoint inhibitors such as anti PD/PD-L1 antibody  are well established cancer therapy and PP2A inhibitor triggers T cell activation. In addition, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art. In re Kerhkoven, 205 USPQ 1069, CCPA 1980 See MPEP 2144.06

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 12/15/21 has been fully considered but they were not persuasive.



Upon amendment to the claim, the previously cited Champiat reference has been deleted from the rejection.  Regardless, the LB-100 structured in currently amended claim 1 as taught by the ‘917 patent is being used to treat various cancers including melanoma, colorectal, glioblstoma, renal cell carcinoma, prostate, urothelial or ovarian cancers (col. 22-23) and allows combination of other anti-cancer drugs in the regime (col.29-31).  The ‘769 publication teaches the use of antibody and other anti-cancer drug and there seems to be reasonable expectation of success in combining the references.  The rejection is maintained.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



The claims 1-26 of the ‘917 patent recite treatment methods of various cancers with PP2A inhibitors especially with LB-100 the compound structured in claim 49 of the instant application (Claims1-26).  

The claims of the ‘917 patent differs from the instant claimed invention in that it does not teach the use of anti PD/PD-L1 and/or CTLA-4 antibody as checkpoint inhibitors as in claims 1-17 of the instant application.

The ‘769 publication teaches the use of PD-1 antibody in cancer therapy.  The therapies allow chemotherapeutic agents including enzyme inhibitors ([0165-169], [518-548]) with dose of 1-40mg/kg ([565]).  The regimen allows PD-1 antibody before, after, or in conjunction with other chemotherapeutic agents ([514-515]) and claims 6-10 are included in this rejection for optimization of the cancer therapy.  Moreover, claims 4-5 are included in this rejection as the PP2A inhibition triggers TCR response resulting activation of T cell.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add immune checkpoint inhibitors such as anti PD/PD-L1 in cancer therapies as taught by the ‘769 publications into the cancer therapy taught by the ‘917 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of immune checkpoint inhibitors such as anti PD/PD-L1 antibody  are well established cancer therapy and PP2A inhibitor triggers T cell activation. In addition, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art. In re Kerhkoven, 205 USPQ 1069, CCPA 1980 See MPEP 2144.06.



12.	Claims 1, 2, 4, 5, 9-12, 31, 46, 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pat. 10.399,993 in view of  U.S.Pub 2015/0210769.

The claims 1-24 of the ‘993 patent recite treatment methods of various cancers with PP2A inhibitors especially with LB-100 the compound structured in claim 49 of the instant application (Claims1-14).  

The claims of the ‘993 patent differs from the instant claimed invention in that it does not teach the use of anti PD/PD-L1 and/or CTLA-4 antibody as checkpoint inhibitors as in claims 1-17 of the instant application.

The ‘769 publication teaches the use of PD-1 antibody in cancer therapy.  The therapies allow chemotherapeutic agents including enzyme inhibitors ([0165-169], [518-548]) with dose of 1-40mg/kg ([565]).  The regimen allows PD-1 antibody before, after, or in conjunction with other chemotherapeutic agents ([514-515]) and claims 6-10 are included in this rejection for optimization of the cancer therapy.  Moreover, claims 4-5 are included in this rejection as the PP2A inhibition triggers TCR response resulting activation of T cell.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add immune checkpoint inhibitors such as anti PD/PD-L1 in cancer therapies as taught by Champiat et al and the ‘769 publications into the cancer therapy taught by the ‘993 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of immune checkpoint inhibitors such as anti PD/PD-L1 antibody  are well established cancer therapy and PP2A inhibitor triggers T cell activation. In addition, it is prima facie obvious to combine two compositions each of which is taught by prior art to be 

As Applicant has requested that this double patenting rejection be held in abeyance until the patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

13.	Claims 1, 2, 4, 5, 9-12, 31, 46, 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Pat. 10,071,094 in view of  U.S.Pub 2015/0210769.

The claims 1-19 of the ‘993 patent recite treatment methods of various cancers with PP2A inhibitors especially with LB-100 the compound structured in claim 49 of the instant application (Claims1-14).  

The claims of the ‘094 patent differs from the instant claimed invention in that it does not teach the use of checkpoint inhibitors as in claims 1 of the instant application.

The ‘769 publication teaches the use of PD-1 antibody in cancer therapy.  The therapies allow chemotherapeutic agents including enzyme inhibitors ([0165-169], [518-548]) with dose of 1-40mg/kg ([565]).  The regimen allows PD-1 antibody before, after, or in conjunction with other chemotherapeutic agents ([514-515]) and claims 6-10 are included in this rejection for optimization of the cancer therapy.  Moreover, claims 4-5 are included in this rejection as the PP2A inhibition triggers TCR response resulting activation of T cell.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add immune checkpoint inhibitors such as anti PD/PD-L1 in cancer therapies as taught by the ‘769 publications into the cancer therapy taught by the ‘094 patent. 



14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 11, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644